          Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 1 of 11




Day            Area            District    First-Class     Marketing Mail
  10/24/2020   Nation                               85.99%            89.10%
  10/26/2020   Nation                               88.55%            87.90%
  10/27/2020   Nation                               61.90%            89.83%
  10/28/2020   Nation                               78.24%            86.13%
  10/29/2020   Nation                               88.80%            86.45%

  10/24/2020   Capital Metro                      79.82%             80.18%
  10/24/2020   Eastern                            80.32%             84.10%
  10/24/2020   Great Lakes                        85.98%             89.89%
  10/24/2020   Northeast                          89.39%             92.92%
  10/24/2020   Pacific                            92.28%             96.15%
  10/24/2020   Southern                           87.62%             88.35%
  10/24/2020   Western                            86.80%             92.35%
  10/26/2020   Capital Metro                      82.34%             74.51%
  10/26/2020   Eastern                            82.66%             79.79%
  10/26/2020   Great Lakes                        88.47%             90.22%
  10/26/2020   Northeast                          92.35%             92.72%
  10/26/2020   Pacific                            94.37%             96.30%
  10/26/2020   Southern                           89.82%             91.28%
  10/26/2020   Western                            90.29%             92.08%
  10/27/2020   Capital Metro                      53.03%             79.06%
  10/27/2020   Eastern                            54.32%             85.49%
  10/27/2020   Great Lakes                        58.62%             89.33%
  10/27/2020   Northeast                          71.67%             93.08%
  10/27/2020   Pacific                            71.31%             96.53%
  10/27/2020   Southern                           66.96%             92.30%
  10/27/2020   Western                            62.54%             91.83%
  10/28/2020   Capital Metro                      67.53%             71.32%
  10/28/2020   Eastern                            73.31%             79.83%
  10/28/2020   Great Lakes                        74.58%             84.09%
  10/28/2020   Northeast                          86.01%             91.66%
  10/28/2020   Pacific                            86.11%             96.21%
  10/28/2020   Southern                           80.69%             90.21%
  10/28/2020   Western                            80.62%             88.93%
  10/29/2020   Capital Metro                      84.70%             73.00%
  10/29/2020   Eastern                            82.61%             79.25%
  10/29/2020   Great Lakes                        86.71%             84.06%
  10/29/2020   Northeast                          93.17%             93.07%
  10/29/2020   Pacific                            93.86%             96.18%
  10/29/2020   Southern                           90.65%             89.30%
  10/29/2020   Western                            90.98%             90.43%

  10/24/2020 Capital Metro     Atlanta            83.85%             72.71%
  10/24/2020 Capital Metro     Baltimore          61.49%             74.92%
           Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 2 of 11




Day          Area            District               First-Class     Marketing Mail
  10/24/2020 Capital Metro   Capital                         75.90%            94.19%

  10/24/2020 Capital Metro   Greater S Carolina            77.42%             86.90%
  10/24/2020 Capital Metro   Greensboro                    76.78%             67.40%

  10/24/2020 Capital Metro   Mid-Carolinas                 85.09%             88.28%

  10/24/2020 Capital Metro   Norther Virginia              83.53%             94.86%
  10/24/2020 Capital Metro   Richmond                      82.07%             87.29%
  10/24/2020 Eastern         Appalachian                   90.05%             95.16%

  10/24/2020   Eastern       Central Pennsylvania          68.91%             59.04%
  10/24/2020   Eastern       Kentuckiana                   89.44%             96.73%
  10/24/2020   Eastern       Norther Ohio                  80.79%             74.35%
  10/24/2020   Eastern       Ohio Valley                   83.36%             83.68%
                             Philadelphia
  10/24/2020 Eastern         Metropo                       56.51%             74.97%
  10/24/2020 Eastern         South Jersey                  80.01%             89.81%
  10/24/2020 Eastern         Tennessee                     86.32%             89.76%

  10/24/2020 Eastern         Western New York              90.09%             94.13%
                             Western
  10/24/2020 Eastern         Pennsylvania                  86.73%             97.80%

  10/24/2020   Great Lakes   Central Illinois              84.49%             85.88%
  10/24/2020   Great Lakes   Chicago                       90.51%             89.76%
  10/24/2020   Great Lakes   Detroit                       71.50%             85.34%
  10/24/2020   Great Lakes   Gateway                       88.16%             92.44%

  10/24/2020 Great Lakes     Greater Indiana               93.13%             94.09%

  10/24/2020   Great Lakes   Greater Michigan              87.34%             92.95%
  10/24/2020   Great Lakes   Lakeland                      86.62%             92.95%
  10/24/2020   Northeast     Albany                        88.10%             94.88%
  10/24/2020   Northeast     Caribbean                     97.10%             96.12%

  10/24/2020 Northeast       Connecticut Valley            88.81%             94.82%

  10/24/2020 Northeast       Greater Boston                89.54%             85.97%
  10/24/2020 Northeast       Long Island                   89.39%             94.14%
  10/24/2020 Northeast       New York                      88.42%             97.85%
                             Northern New
  10/24/2020 Northeast       England                       90.68%             95.64%
         Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 3 of 11




Day            Area            District           First-Class      Marketing Mail
                               Northern New
  10/24/2020   Northeast       Jersey                     88.08%              92.36%
  10/24/2020   Northeast       Triboro                    92.41%              95.30%
  10/24/2020   Northeast       Westchester                88.28%              84.08%
  10/24/2020   Pacific         Bay-Valley                 93.35%              96.77%
  10/24/2020   Pacific         Honolulu                   90.79%              85.51%
  10/24/2020   Pacific         Los Angeles                89.89%              95.72%
  10/24/2020   Pacific         Sacramento                 93.89%              92.28%
  10/24/2020   Pacific         San Diego                  92.46%              96.31%
  10/24/2020   Pacific         San Francisco              94.33%              98.63%
  10/24/2020   Pacific         Santa Ana                  92.32%              97.40%

  10/24/2020   Pacific         Sierra Coastal             91.46%              97.13%
  10/24/2020   Southern        Alabama                    81.25%              80.79%
  10/24/2020   Southern        Arkansas                   89.41%              93.67%
  10/24/2020   Southern        Dallas                     91.37%              94.63%
  10/24/2020   Southern        Ft. Worth                  87.32%              87.75%
  10/24/2020   Southern        Gulf Atlantic              79.12%              86.34%
  10/24/2020   Southern        Houston                    88.52%              90.10%
  10/24/2020   Southern        Louisiana                  91.47%              81.37%
  10/24/2020   Southern        Mississippi                80.10%              89.36%
  10/24/2020   Southern        Oklahoma                   93.12%              94.40%
  10/24/2020   Southern        Rio Grande                 92.35%              92.22%
  10/24/2020   Southern        South Florida              84.46%              92.70%
  10/24/2020   Southern        Suncoast                   88.71%              80.12%
  10/24/2020   Western         Alaska                     84.35%              92.40%
  10/24/2020   Western         Arizona                    89.98%              88.09%

  10/24/2020 Western           Central Plains             86.66%              96.02%

  10/24/2020 Western           Colorado/Wyoming           73.55%              91.98%
  10/24/2020 Western           Dakotas                    90.02%              96.35%
  10/24/2020 Western           Hawkeye                    88.82%              93.38%

  10/24/2020 Western           Mid-Americas               88.36%              89.81%

  10/24/2020   Western         Nevada Sierra              91.52%              97.03%
  10/24/2020   Western         Northland                  81.63%              93.47%
  10/24/2020   Western         Portland                   88.31%              92.73%
  10/24/2020   Western         Salt Lake City             92.75%              92.05%
  10/24/2020   Western         Seattle                    85.77%              91.31%
  10/26/2020   Capital Metro   Atlanta                    87.07%              62.08%
  10/26/2020   Capital Metro   Baltimore                  67.74%              66.31%
  10/26/2020   Capital Metro   Capital                    82.09%              95.79%
          Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 4 of 11




Day            Area          District               First-Class      Marketing Mail

  10/26/2020 Capital Metro   Greater S Carolina             72.63%              86.94%
  10/26/2020 Capital Metro   Greensboro                     79.16%              59.88%

  10/26/2020 Capital Metro   Mid-Carolinas                  88.17%              76.91%

  10/26/2020 Capital Metro   Norther Virginia               86.75%              95.90%
  10/26/2020 Capital Metro   Richmond                       88.86%              90.25%
  10/26/2020 Eastern         Appalachian                    86.80%              90.40%

  10/26/2020   Eastern       Central Pennsylvania           74.15%              65.89%
  10/26/2020   Eastern       Kentuckiana                    88.74%              95.67%
  10/26/2020   Eastern       Norther Ohio                   83.20%              73.83%
  10/26/2020   Eastern       Ohio Valley                    87.77%              81.30%
                             Philadelphia
  10/26/2020 Eastern         Metropo                        60.55%              55.80%
  10/26/2020 Eastern         South Jersey                   81.22%              87.05%
  10/26/2020 Eastern         Tennessee                      90.16%              89.11%

  10/26/2020 Eastern         Western New York               89.08%              93.90%
                             Western
  10/26/2020 Eastern         Pennsylvania                   91.46%              98.15%

  10/26/2020   Great Lakes   Central Illinois               86.50%              84.45%
  10/26/2020   Great Lakes   Chicago                        92.34%              91.73%
  10/26/2020   Great Lakes   Detroit                        77.12%              82.79%
  10/26/2020   Great Lakes   Gateway                        88.60%              92.93%

  10/26/2020 Great Lakes     Greater Indiana                94.48%              94.66%

  10/26/2020   Great Lakes   Greater Michigan               88.67%              93.97%
  10/26/2020   Great Lakes   Lakeland                       90.21%              95.36%
  10/26/2020   Northeast     Albany                         92.27%              93.31%
  10/26/2020   Northeast     Caribbean                      95.20%              97.28%

  10/26/2020 Northeast       Connecticut Valley             92.75%              95.94%

  10/26/2020 Northeast       Greater Boston                 93.19%              91.96%
  10/26/2020 Northeast       Long Island                    88.55%              93.44%
  10/26/2020 Northeast       New York                       91.73%              97.20%
                             Northern New
  10/26/2020 Northeast       England                        92.05%              95.44%
                             Northern New
  10/26/2020 Northeast       Jersey                         93.01%              89.90%
          Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 5 of 11




Day            Area            District             First-Class     Marketing Mail
  10/26/2020   Northeast       Triboro                       93.92%            90.04%
  10/26/2020   Northeast       Westchester                   89.52%            85.89%
  10/26/2020   Pacific         Bay-Valley                    94.50%            97.61%
  10/26/2020   Pacific         Honolulu                      92.83%            45.34%
  10/26/2020   Pacific         Los Angeles                   93.63%            95.33%
  10/26/2020   Pacific         Sacramento                    94.54%            94.04%
  10/26/2020   Pacific         San Diego                     94.73%            96.83%
  10/26/2020   Pacific         San Francisco                 95.13%            97.58%
  10/26/2020   Pacific         Santa Ana                     95.33%            97.26%

  10/26/2020   Pacific         Sierra Coastal              92.64%             97.43%
  10/26/2020   Southern        Alabama                     86.39%             81.60%
  10/26/2020   Southern        Arkansas                    94.49%             91.26%
  10/26/2020   Southern        Dallas                      92.12%             96.18%
  10/26/2020   Southern        Ft. Worth                   89.78%             88.41%
  10/26/2020   Southern        Gulf Atlantic               82.34%             85.34%
  10/26/2020   Southern        Houston                     89.91%             95.95%
  10/26/2020   Southern        Louisiana                   92.42%             89.10%
  10/26/2020   Southern        Mississippi                 82.08%             85.55%
  10/26/2020   Southern        Oklahoma                    94.31%             96.32%
  10/26/2020   Southern        Rio Grande                  92.53%             90.74%
  10/26/2020   Southern        South Florida               87.82%             92.30%
  10/26/2020   Southern        Suncoast                    91.47%             92.16%
  10/26/2020   Western         Alaska                      86.60%             86.52%
  10/26/2020   Western         Arizona                     91.96%             87.82%

  10/26/2020 Western           Central Plains              92.65%             93.27%

  10/26/2020 Western           Colorado/Wyoming            74.36%             90.68%
  10/26/2020 Western           Dakotas                     92.06%             95.55%
  10/26/2020 Western           Hawkeye                     92.28%             92.82%

  10/26/2020 Western           Mid-Americas                90.56%             92.27%

  10/26/2020   Western         Nevada Sierra               92.91%             94.10%
  10/26/2020   Western         Northland                   88.19%             91.96%
  10/26/2020   Western         Portland                    92.38%             94.05%
  10/26/2020   Western         Salt Lake City              93.92%             93.04%
  10/26/2020   Western         Seattle                     91.60%             95.87%
  10/27/2020   Capital Metro   Atlanta                     53.89%             76.53%
  10/27/2020   Capital Metro   Baltimore                   30.85%             70.63%
  10/27/2020   Capital Metro   Capital                     59.89%             95.34%

  10/27/2020 Capital Metro     Greater S Carolina          43.44%             90.81%
           Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 6 of 11




Day          Area            District               First-Class     Marketing Mail
  10/27/2020 Capital Metro   Greensboro                      49.24%            60.56%

  10/27/2020 Capital Metro   Mid-Carolinas                 64.79%             72.31%

  10/27/2020 Capital Metro   Norther Virginia              54.17%             96.20%
  10/27/2020 Capital Metro   Richmond                      62.67%             91.73%
  10/27/2020 Eastern         Appalachian                   61.43%             93.19%

  10/27/2020   Eastern       Central Pennsylvania          60.28%             63.38%
  10/27/2020   Eastern       Kentuckiana                   71.63%             97.46%
  10/27/2020   Eastern       Norther Ohio                  46.30%             77.90%
  10/27/2020   Eastern       Ohio Valley                   50.50%             87.03%
                             Philadelphia
  10/27/2020 Eastern         Metropo                       32.72%             73.61%
  10/27/2020 Eastern         South Jersey                  41.89%             88.90%
  10/27/2020 Eastern         Tennessee                     63.90%             92.33%

  10/27/2020 Eastern         Western New York              66.64%             97.00%
                             Western
  10/27/2020 Eastern         Pennsylvania                  70.72%             97.28%

  10/27/2020   Great Lakes   Central Illinois              64.19%             89.49%
  10/27/2020   Great Lakes   Chicago                       63.88%             94.42%
  10/27/2020   Great Lakes   Detroit                       44.07%             76.45%
  10/27/2020   Great Lakes   Gateway                       69.37%             92.12%

  10/27/2020 Great Lakes     Greater Indiana               63.91%             95.60%

  10/27/2020   Great Lakes   Greater Michigan              59.08%             87.26%
  10/27/2020   Great Lakes   Lakeland                      53.20%             95.00%
  10/27/2020   Northeast     Albany                        72.03%             93.21%
  10/27/2020   Northeast     Caribbean                     93.46%             80.97%

  10/27/2020 Northeast       Connecticut Valley            72.49%             93.86%

  10/27/2020 Northeast       Greater Boston                64.86%             93.16%
  10/27/2020 Northeast       Long Island                   73.61%             95.98%
  10/27/2020 Northeast       New York                      70.92%             97.18%
                             Northern New
  10/27/2020 Northeast       England                       71.99%             86.51%
                             Northern New
  10/27/2020 Northeast       Jersey                        66.34%             93.66%
  10/27/2020 Northeast       Triboro                       83.33%             93.18%
  10/27/2020 Northeast       Westchester                   69.22%             93.25%
          Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 7 of 11




Day            Area            District             First-Class     Marketing Mail
  10/27/2020   Pacific         Bay-Valley                    74.25%            97.20%
  10/27/2020   Pacific         Honolulu                      82.33%            88.78%
  10/27/2020   Pacific         Los Angeles                   77.53%            96.84%
  10/27/2020   Pacific         Sacramento                    72.43%            93.08%
  10/27/2020   Pacific         San Diego                     74.34%            96.30%
  10/27/2020   Pacific         San Francisco                 73.11%            98.27%
  10/27/2020   Pacific         Santa Ana                     60.19%            97.83%

  10/27/2020   Pacific         Sierra Coastal              72.21%             97.54%
  10/27/2020   Southern        Alabama                     56.22%             89.36%
  10/27/2020   Southern        Arkansas                    71.62%             92.68%
  10/27/2020   Southern        Dallas                      74.20%             93.65%
  10/27/2020   Southern        Ft. Worth                   70.94%             93.11%
  10/27/2020   Southern        Gulf Atlantic               54.28%             86.05%
  10/27/2020   Southern        Houston                     78.73%             95.46%
  10/27/2020   Southern        Louisiana                   65.90%             89.58%
  10/27/2020   Southern        Mississippi                 52.34%             86.87%
  10/27/2020   Southern        Oklahoma                    78.09%             96.41%
  10/27/2020   Southern        Rio Grande                  75.89%             95.27%
  10/27/2020   Southern        South Florida               54.09%             89.85%
  10/27/2020   Southern        Suncoast                    58.53%             95.48%
  10/27/2020   Western         Alaska                      68.33%             90.86%
  10/27/2020   Western         Arizona                     68.63%             89.93%

  10/27/2020 Western           Central Plains              80.54%             96.03%

  10/27/2020 Western           Colorado/Wyoming            38.72%             86.34%
  10/27/2020 Western           Dakotas                     67.78%             94.46%
  10/27/2020 Western           Hawkeye                     69.19%             93.53%

  10/27/2020 Western           Mid-Americas                56.14%             85.81%

  10/27/2020   Western         Nevada Sierra               76.54%             96.49%
  10/27/2020   Western         Northland                   55.87%             90.93%
  10/27/2020   Western         Portland                    73.80%             87.72%
  10/27/2020   Western         Salt Lake City              64.02%             96.39%
  10/27/2020   Western         Seattle                     59.12%             97.28%
  10/28/2020   Capital Metro   Atlanta                     75.64%             64.38%
  10/28/2020   Capital Metro   Baltimore                   50.65%             81.97%
  10/28/2020   Capital Metro   Capital                     78.47%             93.59%

  10/28/2020 Capital Metro     Greater S Carolina          73.27%             81.20%
  10/28/2020 Capital Metro     Greensboro                  62.00%             46.12%
          Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 8 of 11




Day            Area          District               First-Class      Marketing Mail

  10/28/2020 Capital Metro   Mid-Carolinas                  52.33%              61.29%

  10/28/2020 Capital Metro   Norther Virginia               77.96%              94.82%
  10/28/2020 Capital Metro   Richmond                       84.24%              88.58%
  10/28/2020 Eastern         Appalachian                    83.13%              89.61%

  10/28/2020   Eastern       Central Pennsylvania           57.76%              52.24%
  10/28/2020   Eastern       Kentuckiana                    89.06%              94.85%
  10/28/2020   Eastern       Norther Ohio                   71.12%              59.61%
  10/28/2020   Eastern       Ohio Valley                    75.65%              87.04%
                             Philadelphia
  10/28/2020 Eastern         Metropo                        52.34%              61.75%
  10/28/2020 Eastern         South Jersey                   75.84%              92.23%
  10/28/2020 Eastern         Tennessee                      85.19%              85.72%

  10/28/2020 Eastern         Western New York               91.30%              93.12%
                             Western
  10/28/2020 Eastern         Pennsylvania                   84.64%              94.30%

  10/28/2020   Great Lakes   Central Illinois               72.76%              87.93%
  10/28/2020   Great Lakes   Chicago                        79.69%              80.44%
  10/28/2020   Great Lakes   Detroit                        58.61%              70.52%
  10/28/2020   Great Lakes   Gateway                        81.90%              91.18%

  10/28/2020 Great Lakes     Greater Indiana                82.47%              90.32%

  10/28/2020   Great Lakes   Greater Michigan               76.91%              85.80%
  10/28/2020   Great Lakes   Lakeland                       76.06%              89.04%
  10/28/2020   Northeast     Albany                         89.51%              94.94%
  10/28/2020   Northeast     Caribbean                      96.00%              92.06%

  10/28/2020 Northeast       Connecticut Valley             85.97%              93.49%

  10/28/2020 Northeast       Greater Boston                 88.67%              85.71%
  10/28/2020 Northeast       Long Island                    82.18%              92.15%
  10/28/2020 Northeast       New York                       86.70%              95.39%
                             Northern New
  10/28/2020 Northeast       England                        83.38%              90.25%
                             Northern New
  10/28/2020   Northeast     Jersey                         82.28%              90.76%
  10/28/2020   Northeast     Triboro                        83.10%              94.06%
  10/28/2020   Northeast     Westchester                    84.52%              93.58%
  10/28/2020   Pacific       Bay-Valley                     91.30%              95.61%
          Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 9 of 11




Day            Area            District             First-Class     Marketing Mail
  10/28/2020   Pacific         Honolulu                      90.78%            91.16%
  10/28/2020   Pacific         Los Angeles                   83.12%            96.03%
  10/28/2020   Pacific         Sacramento                    86.41%            93.12%
  10/28/2020   Pacific         San Diego                     88.61%            97.95%
  10/28/2020   Pacific         San Francisco                 82.38%            97.88%
  10/28/2020   Pacific         Santa Ana                     83.09%            96.50%

  10/28/2020   Pacific         Sierra Coastal              87.53%             96.67%
  10/28/2020   Southern        Alabama                     88.07%             86.52%
  10/28/2020   Southern        Arkansas                    87.63%             93.74%
  10/28/2020   Southern        Dallas                      77.86%             91.89%
  10/28/2020   Southern        Ft. Worth                   85.36%             92.18%
  10/28/2020   Southern        Gulf Atlantic               74.43%             81.92%
  10/28/2020   Southern        Houston                     74.00%             94.61%
  10/28/2020   Southern        Louisiana                   87.34%             89.79%
  10/28/2020   Southern        Mississippi                 78.52%             81.55%
  10/28/2020   Southern        Oklahoma                    91.01%             96.41%
  10/28/2020   Southern        Rio Grande                  86.80%             94.41%
  10/28/2020   Southern        South Florida               66.62%             91.24%
  10/28/2020   Southern        Suncoast                    83.37%             88.81%
  10/28/2020   Western         Alaska                      83.16%             89.51%
  10/28/2020   Western         Arizona                     77.68%             90.84%

  10/28/2020 Western           Central Plains              80.62%             91.75%

  10/28/2020 Western           Colorado/Wyoming            59.39%             74.73%
  10/28/2020 Western           Dakotas                     86.93%             93.24%
  10/28/2020 Western           Hawkeye                     85.55%             89.67%

  10/28/2020 Western           Mid-Americas                82.28%             74.67%

  10/28/2020   Western         Nevada Sierra               84.71%             96.08%
  10/28/2020   Western         Northland                   79.16%             86.50%
  10/28/2020   Western         Portland                    86.50%             89.72%
  10/28/2020   Western         Salt Lake City              83.42%             96.45%
  10/28/2020   Western         Seattle                     83.09%             96.40%
  10/29/2020   Capital Metro   Atlanta                     89.40%             68.14%
  10/29/2020   Capital Metro   Baltimore                   71.81%             70.54%
  10/29/2020   Capital Metro   Capital                     87.97%             86.77%

  10/29/2020 Capital Metro     Greater S Carolina          82.61%             89.56%
  10/29/2020 Capital Metro     Greensboro                  81.41%             47.80%

  10/29/2020 Capital Metro     Mid-Carolinas               83.19%             70.87%
         Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 10 of 11




Day            Area          District               First-Class      Marketing Mail

  10/29/2020 Capital Metro   Norther Virginia               90.14%              91.34%
  10/29/2020 Capital Metro   Richmond                       91.32%              85.66%
  10/29/2020 Eastern         Appalachian                    90.18%              87.05%

  10/29/2020   Eastern       Central Pennsylvania           64.70%              47.41%
  10/29/2020   Eastern       Kentuckiana                    91.93%              93.72%
  10/29/2020   Eastern       Norther Ohio                   82.74%              79.53%
  10/29/2020   Eastern       Ohio Valley                    85.98%              88.14%
                             Philadelphia
  10/29/2020 Eastern         Metropo                        55.82%              45.63%
  10/29/2020 Eastern         South Jersey                   88.17%              91.70%
  10/29/2020 Eastern         Tennessee                      94.67%              87.15%

  10/29/2020 Eastern         Western New York               92.90%              92.16%
                             Western
  10/29/2020 Eastern         Pennsylvania                   93.28%              95.90%

  10/29/2020   Great Lakes   Central Illinois               86.61%              84.31%
  10/29/2020   Great Lakes   Chicago                        89.98%              90.32%
  10/29/2020   Great Lakes   Detroit                        76.77%              68.63%
  10/29/2020   Great Lakes   Gateway                        91.42%              87.60%

  10/29/2020 Great Lakes     Greater Indiana                87.69%              91.38%

  10/29/2020   Great Lakes   Greater Michigan               86.88%              90.87%
  10/29/2020   Great Lakes   Lakeland                       88.76%              91.19%
  10/29/2020   Northeast     Albany                         94.47%              94.34%
  10/29/2020   Northeast     Caribbean                      96.62%              80.39%
  10/29/2020   Northeast     Connecticut Valley             94.18%              91.80%
  10/29/2020   Northeast     Greater Boston                 93.61%              89.44%
  10/29/2020   Northeast     Long Island                    87.57%              95.36%
  10/29/2020   Northeast     New York                       92.08%              97.27%
  10/29/2020   Northeast     Northern New England           94.26%              90.84%
  10/29/2020   Northeast     Northern New Jersey            94.06%              94.72%
  10/29/2020   Northeast     Triboro                        89.35%              93.61%
  10/29/2020   Northeast     Westchester                    93.55%              91.43%
  10/29/2020   Pacific       Bay-Valley                     94.14%              96.13%
  10/29/2020   Pacific       Honolulu                       91.61%              94.21%
  10/29/2020   Pacific       Los Angeles                    93.08%              95.79%
  10/29/2020   Pacific       Sacramento                     94.31%              92.59%
  10/29/2020   Pacific       San Diego                      94.28%              96.49%
  10/29/2020   Pacific       San Francisco                  92.49%              98.28%
  10/29/2020   Pacific       Santa Ana                      93.97%              97.54%
         Case 1:20-cv-02405-EGS Document 45-2 Filed 10/30/20 Page 11 of 11




Day            Area       District         First-Class     Marketing Mail
  10/29/2020   Pacific    Sierra Coastal            94.40%            96.56%
  10/29/2020   Southern   Alabama                   92.50%            81.74%
  10/29/2020   Southern   Arkansas                  93.77%            87.50%
  10/29/2020   Southern   Dallas                    91.31%            93.53%
  10/29/2020   Southern   Ft. Worth                 91.54%            89.97%
  10/29/2020   Southern   Gulf Atlantic             84.78%            73.04%
  10/29/2020   Southern   Houston                   85.49%            95.08%
  10/29/2020   Southern   Louisiana                 93.46%            81.19%
  10/29/2020   Southern   Mississippi               93.35%            77.35%
  10/29/2020   Southern   Oklahoma                  91.11%            94.95%
  10/29/2020   Southern   Rio Grande                93.24%            94.34%
  10/29/2020   Southern   South Florida             87.34%            92.14%
  10/29/2020   Southern   Suncoast                  93.73%            92.76%
  10/29/2020   Western    Alaska                    81.29%            96.76%
  10/29/2020   Western    Arizona                   94.18%            91.71%
  10/29/2020   Western    Central Plains            93.59%            91.15%
  10/29/2020   Western    Colorado/Wyoming          72.55%            79.56%
  10/29/2020   Western    Dakotas                   92.47%            90.54%
  10/29/2020   Western    Hawkeye                   93.11%            91.40%
  10/29/2020   Western    Mid-Americas              90.85%            78.64%
  10/29/2020   Western    Nevada Sierra             94.11%            96.53%
  10/29/2020   Western    Northland                 91.56%            91.29%
  10/29/2020   Western    Portland                  94.32%            94.66%
  10/29/2020   Western    Salt Lake City            93.97%            95.72%
  10/29/2020   Western    Seattle                   92.36%            96.63%
